      Case 2:10-cv-00899-JWS Document 1124 Filed 04/22/19 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                                FOR THE DISTRICT OF ARIZONA
10                                               )   CASE NO.: 10-899-PHX-JWS
11
                                                 )
                                                 )
12                                               )   ORDER CONDITIONALLY
                                                 )   CERTIFYING CLASS FOR
13                                               )   SETTLEMENT PURPOSES,
       Virginia Van Dusen, et al.,               )   PRELIMINARILY APPROVING CLASS
14                                               )   ACTION SETTLEMENT AGREEMENT,
                                                 )   APPROVING FORM OF NOTICE AND
15                            Plaintiffs,        )   SETTING DATE AND TIME OF FINAL
                                                 )   FAIRNESS HEARING
16            vs.                                )
                                                 )
17     Swift Transportation Co., Inc., et al.,   )
18                                               )
                              Defendants.        )
19                                               )
20

21          THIS MATTER COMING before this Court on the Joint Motion for Preliminary

22   Approval of the Settlement Agreement and Joint Motion to Conditionally Certify the Class,

23   for Settlement Purposes and the Court having considered the motions, the Parties’

24   Settlement Agreement and all exhibits thereto, along with all the arguments and evidence

25   at the hearing on Plaintiffs’ Motion for Preliminary Approval of the Settlement Agreement

26   held on April 18, 2019, at 10:00 a.m.,

27

28
                                                 1
      Case 2:10-cv-00899-JWS Document 1124 Filed 04/22/19 Page 2 of 6



 1          IT IS HEREBY ORDERED that this Order incorporates by reference all definitions
 2   in the Settlement Agreement and all terms used herein shall have the same meanings as set
 3   forth in the Agreement.
 4          IT IS FURTHER ORDERED that the Order conditionally certifies the following
 5   Class for settlement purposes under Fed. R. Civ. P. 23(b)(3):
 6          any and all individuals who entered into an independent contractor agreement
 7          with Swift Transportation Co. of Arizona, LLC (“Swift”) and any affiliated
 8          entity (as defined in the parties’ Settlement Agreement), and also entered into a
 9          lease agreements with Interstate Equipment Leasing, LLC (“IEL”) at any time
10          prior to January 1, 2019, regardless of whether the individual participates in the
11          Settlement unless said individual opts-out of the Settlement as set forth herein.
12          IT IS FURTHER ORDERED:
13          1.     The Court hereby preliminarily approves the Settlement as set forth in the
14   Settlement Agreement as being fair, reasonable, and adequate to the Class Members.
15          2.     The Court hereby approves Settlement Services, Inc., as the Settlement
16   Administrator to perform those duties and responsibilities as set forth in the Settlement
17   Agreement.
18          3.     The Court hereby approves, as to form and content, the Class Notices
19   including the Claim forms and Change of Information forms attached to the Joint Motion
20   for Certification of Settlement Class and Approval of Notice (Doc. 1109) as Exhibits A-D
21   (Docs. 1109-2 – 1109-5).
22          4.     The Court finds that the mailing and emailing of the Notice and methods for
23   contacting and locating Class Members described in the Settlement Agreement constitutes
24   the best notice practicable under the circumstances, and constitutes valid and sufficient
25   notice to all Class Members, complying fully with the requirements of Rule 23 of the
26   Federal Rules of Civil Procedure, the Constitution of the United States, and any other
27   applicable law.
28
                                                   2
      Case 2:10-cv-00899-JWS Document 1124 Filed 04/22/19 Page 3 of 6



 1          5.     Plaintiffs and Class Counsel shall file their motion(s) for approval of
 2   attorneys’ fees, costs, expenses, Service Awards no later than twenty-one (21) days after
 3   the end of the Notice Period.
 4          6.     A Final Fairness Hearing shall be held on November 4, 2019, at 10:00 a.m.
 5   before the Honorable John W. Sedwick, United States District Judge, at the United States
 6   District Court for the District of Arizona, Sandra Day O’Connor United States Courthouse,
 7   Courtroom 401, 4th Floor, 401 W. Washington St., Phoenix, AZ 85003-2118 for the
 8   purpose of determining:
 9                 a.     whether the proposed Settlement as set forth in the Settlement
10   Agreement is fair, reasonable and adequate, is in the best interests of the Settlement Class
11   Members, and should be approved by the Court;
12                 b.     whether an order approving the settlement and order of judgment
13   should be entered, dismissing with prejudice the claims of the Named Plaintiffs and the
14   Class members who do not opt-out of the Settlement against the Released Parties, and that
15   provides for the following:
16                  1. adjudging the settlement to be fair, reasonable and adequate;
17                  2. ordering that the Settlement Agreement is approved, directing
18                      consummation of the terms and provisions of the Settlement Agreement,
19                      and requiring the Parties to take the necessary steps to effectuate the
20                      terms of the Settlement;
21                  3. entering final judgment;
22                  4. determining pursuant to Rule 23(c)(2) of the Federal Rules of Civil
23                      Procedure that the Class Notice constitutes the best notice practicable
24                      under the circumstances, and that due and sufficient notice of the Final
25                      Fairness Hearing and the rights of all Settlement Class Members has
26                      been provided;
27

28
                                                   3
     Case 2:10-cv-00899-JWS Document 1124 Filed 04/22/19 Page 4 of 6



 1              5. determining that Defendants complied with CAFA and its notice
 2                 obligations by providing appropriate federal and state officials with
 3                 information about the Settlement Agreement;
 4              6. ordering that each member of the Class who does not opt out of the Action
 5                 shall be deemed to have irrevocably and unconditionally released and
 6                 discharged the Released Parties with respect to all claims reasonably
 7                 related to, arising out of, or arising in connection with the claims in the
 8                 Action related to work pursuant to independent contractor agreements
 9                 with Swift or any affiliated entity and leases with IEL as set forth in the
10                 Settlement Agreement through January 1, 2019;
11              7. ordering that Defendants shall be deemed to have released all
12                 Settlement Class Members who do not opt-out of this Settlement from
13                 any and all claims known or unknown, contingent or accrued, that are
14                 based on, arise out of, or relate in any way to an independent contractor
15                 agreement with Swift and/or an equipment lease with IEL or any
16                 services provided under such contractor agreement or lease during the
17                 Settlement Class Period as set forth in the Settlement Agreement;
18              8. ordering that upon the Settlement Effective Date, the Named Plaintiffs
19                 shall be deemed to have irrevocably and unconditionally released and
20                 discharged the Released Parties with respect to all claims of any kind
21                 against the Released Parties through January 1, 2019;
22              9. dismissing with prejudice the Action, without additional cost to any of
23                 the Parties other than as provided for in the Settlement Agreement;
24              10. approving the terms of the Settlement Agreement and awarding
25                 payments to the Named Plaintiffs and Settlement Class Members to be
26                 made consistent with the terms of the Settlement Agreement;
27

28
                                              4
      Case 2:10-cv-00899-JWS Document 1124 Filed 04/22/19 Page 5 of 6



 1                  11. awarding attorneys’ fees and costs for Class Counsel consistent with the
 2                      terms of the Settlement Agreement;
 3                  12. awarding Service Awards to Named Plaintiffs consistent with the terms
 4                      of the Agreement;
 5                  13. ordering the Parties’ submission to, and this Court’s continuing
 6                      retention of, exclusive jurisdiction over this matter for the purpose of
 7                      effectuating and supervising the enforcement, interpretation or
 8                      implementation of the settlement, and resolving any disputes that may
 9                      arise hereunder.
10          7.     The Parties and Settlement Administrator are directed to add the date and
11   time of the Final Fairness Hearing, the deadline to object to the Settlement and request for
12   attorneys’ fees and costs and Service Award and other dates and information as applicable
13   to the approved Class Notice, Claim Form, and Change of Information Form.
14          8.     Within 10 business days from the date of this Order, Defendants shall provide
15   to the Settlement Administrator and to Class Counsel the Settlement Class list and Data
16   necessary for the Settlement Administrator to comply with its obligations under the
17   Settlement Agreement;
18          9.     The Settlement Administrator is directed to mail the Class Notice, Claim
19   Form and Change of Information Form to each Class Member at the last known address
20   provided by Defendants or identified through an NCOA address update service and to send
21   notice by email to all known email addresses and a text message identifying the Settlement
22   Administrator’s website to known phone numbers of Class Members within 21 days
23   following receipt of the Settlement Class List and Data. The Settlement Administrator
24   shall prepare documentation showing the allocation to each individual Settlement Class
25   Member and provide it to Defendants and Class Counsel at least 14 business days prior to
26   the mailing of the notices. Defendants shall have 7 business days from receipt to review
27   the individual allocations to the Settlement Class Members and to object to the individual
28
                                                  5
      Case 2:10-cv-00899-JWS Document 1124 Filed 04/22/19 Page 6 of 6



 1   allocations if they do not match Defendants’ records and/or if the individual allocations for
 2   pre-merger claims plus costs and expenses, attorneys’ fees, and costs of settlement
 3   administration do not add up to $100,000,000. If the parties are not able to resolve the
 4   objection, the mailing of the Notice Packet will be postponed pending resolution by the
 5   Court provided that within 14 days from receipt of the individual allocations from Class
 6   Counsel, Defendants file a motion to have the Court resolve the dispute. If Class Notices
 7   are returned for insufficient address, the Settlement Administrator is directed to perform a
 8   skip trace to attempt to locate the Settlement Class Member. The Settlement Administrator
 9   is also directed to post the Class Notice on its website and perform all other duties and
10   responsibilities as Settlement Administrator that are set forth in the Settlement Agreement.
11          DATED this 22nd day of April 2019.
12
                                     /s/ JOHN W. SEDWICK
13
                          SENIOR JUDGE, UNITED STATES DISTRICT COURT
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   6
